Lucas App. No. L-08-1414, 2009-Ohio-6971. This cause is pending before the court as an appeal from the Court of Appeals for Lucas County. Upon consideration of the parties’ joint motion for judgment entry reflecting settlement,
It is ordered by the court that the motion is denied.
It is further ordered by the court, sua sponte, that this cause is remanded to the Court of Appeals for Lucas County to implement the settlement agreement of the parties as indicated in the joint motion for judgment entry reflecting settlement.